Title: James Madison to Charles Bonneycastle, 26 September 1833
From: Madison, James
To: Bonnycastle, Charles


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        Mr. Durand distingd as an artist, on the list of Engravers & Portrait Painters, has been with me some
                            days; and being anxious to make a visit to the University I cannot withold a line introducing him to your friendly
                            attentions, of which he will be found well worthy. With great esteem & cordl. salutations
                        
                            
                                
                            
                        
                    